Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Walker et al. (US 7377283), as discussed in the action dated 11/12/20.  
The prior art of record fails to disclose, alone or in combination, the key features of “beginning dispensement of a fluid into the wellbore through the forward end of the conduit subsequent to the forward end of the conduit passing the designated perforation cluster; retracting the conduit from the first measured depth while dispensing the fluid into the wellbore through the forward end of the conduit and until the forward end of the conduit reaches a second measured depth in the wellbore that is shallower the designated perforation cluster of the wellbore; and moving the conduit from the second measured depth toward the first measured depth while dispensing the fluid into the wellbore” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “introducing a fluid into the wellbore through the forward end of the conduit subsequent to the forward end of the conduit passing the designated perforation cluster and subsequent to the step of ceasing the supply of the one or more cleaning fluids into the wellbore; closing the passageway to impede atmospheric exposure to the passageway prior to, at the same time or subsequent to the step of introducing the fluid into the wellbore; and continuing to dispense the fluid into the wellbore subsequent to closing the passageway” in combination with the other limitations currently presented in the combination of claim 12.
The prior art of record fails to disclose, alone or in combination, the key features of “subsequent to the step of closing the passageway, repeatedly moving the conduit back and forth between the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676